         Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                     :
SHAQUILLE HOWARD, JAMES BYRD, JASON                  :
PORTER, KEISHA COHEN and ALBERT                      :   CIVIL ACTION 2:20-CV-01389
CASTAPHANY, on their own behalf and on behalf        :
of all others similarly situated,                    :   MAGISTRATE JUDGE LISA
                                                     :   PUPO LENIHAN
       Plaintiffs,                                   :
                                                     :
               v.                                    :
                                                     :
LAURA WILLIAMS, Chief Deputy Warden of               :
Healthcare Services; ORLANDO HARPER,                 :
Warden of Allegheny County Jail; MICHAEL             :
BARFIELD, Mental Health Director;                    :
                                                     :
ALLEGHENY COUNTY;
                                                     :
                                                     :
       Defendants.



            STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER

       WHEREAS, discovery in this case including, but not limited to, interrogatories;

requests for production of documents or things; requests for admission; and/or depositions, may

require, by way of illustration, not limitation, disclosure of personal and confidential

information, including HIPAA-protected patient information, social security numbers and other

confidential patient or personnel information, the disclosure of which may cause injury to the

parties hereto and which should otherwise remain confidential and the private property and

information of the respective party;

       WHEREAS, the proposed confidential information should be given the protection of an

Order of this Court to prevent injury to, or an invasion of, the personal and confidential

information of the parties or third-parties by reason of any disclosure;




                                                 1
         Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 2 of 13




       WHEREAS, the need for confidentiality, although subject to dispute, may outweigh the

importance of public disclosure as the protective order may: expedite the flow of discovery

material; preserve the integrity of truly confidential information; promote the prompt resolution

of disputes over confidentiality; and facilitate the preservation of material worthy of protection;

and

       WHEREAS, the purpose of this this Stipulated Confidentiality and Protective Order

(“Agreement”) is to expedite the production of documents and other information without judicial

intervention, the provisions in this Agreement shall not limit or be deemed to waive the right of

any party or third party to seek relief from or greater protection than that provided by this

Agreement.

       Accordingly, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and the

parties having agreed to enter into this Agreement to govern the production of Confidential

Information (as hereinafter defined), and for good cause shown, the parties herby agree and it is

hereby ORDERED as follows:

       1.      The parties hereto are involved in a civil action at number 2:20-cv-1556 in the

United States District Court for the Western District of Pennsylvania.

       2.      “Confidential Information” as used herein shall refer to and incorporate: (a) any

and all patient records or records of patient care or treatment, (a) including any patient

identifying information, whether or not redacted; (b) social security numbers of any patient; (c)

any confidential patient-related or private personnel-related information of non-party patients;

and (d) psychiatric, psychological mental information; (e) personnel files and           (f) other

information for which a good faith claim of need of protection can be made under the Federal

Rules of Civil Procedure and/or applicable law.



                                                2
         Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 3 of 13




       3.      This     Agreement      is   intended     to   govern   the    handling    of    all

Confidential Information disclosed pre-trial in the course of or in connection with the above-

captioned action, including, without limitation, discovery demands, testimony, documents, items

produced or revealed in discovery, and court filings.

       4.      All medical records shall be designated as “Confidential” as described below.

without being specifically marked or designated as such.

       5.      All personnel records shall be designated as “Highly Confidential: Attorney

Eyes Only” as described below without being specifically marked or designated as such.

       6.      As to all other records, any party or other person, including non-party

recipients of discovery requests, may designate all or any part of a document, discovery

response, deposition, or other discovery material which that party or person produces, serves,

or provides in connection with this action as “Confidential” or “Highly Confidential:

Attorney Eyes Only” as described below.

       7.      The designation of Confidential Information as “Highly Confidential: Attorney

Eyes Only” means that it contains unredacted patient or other private identifying information or

other private health information that is protected by the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”), 45 C.F.R. §164.501, and is so sensitive and/or

confidential that disclosure to any of the parties pursuant to a designation of “Confidential” will

not provide adequate protection to the interests of the party producing the Confidential Material.

and shall therefore only be disclosed to the Court, the Court’s staff, court reporters and

videographers, their staffs, and professional vendors to whom disclosure is reasonably necessary

for this litigation, and to the following persons:

               a.      Counsel for the parties hereto and persons in the regular employ of their
               counsel (such as secretaries and legal assistants);

                                                     3
          Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 4 of 13




                b.      Deposition witnesses, subject to ¶¶ 11-12 below; and
                c.      Experts and consultants retained by the parties for purposes of the
                lawsuit.

        A party producing redacted documents shall upon request by another party, explain the
bases for any redactions. The parties shall confer to attempt to resolve any disputes regarding
any redactions before seeking a ruling from the Court.

        8.      The designation of Confidential Information as “Confidential” means that it

contains information of which a party contends in good faith the public disclosure of which is

likely to result in a clearly defined injury.

        9.      Materials designated as “Confidential” shall be disclosed only to the Court, the

Court’s staff, court reporters and videographers, their staffs, and professional vendors to whom

disclosure is reasonably necessary for this litigation, and to the following persons:

                a.      The parties to this action and up to three employees and/or agents of the
                parties who, in the good faith opinion of the disclosing party, are actively
                involved in the prosecution or defense of their action and have a legitimate need
                to know the information in connection with litigation of the action;
                b.      Counsel for the parties hereto and persons in the regular employ of their
                counsel (such as secretaries and legal assistants);
                c.
                d.      Deposition witnesses, subject to ¶¶ 11-12 below;
                e.      Experts and consultants retained by the parties for purposes of the
                lawsuit; and
                f.      Any other person that all parties agree to in writing.

        10.     Any person receiving Confidential Information covered by this Agreement shall

be notified by counsel of the terms of this Agreement prior to disclosure of the information and

shall execute the declaration attached hereto as Exhibit “A”. Signed declarations shall be


                                                  4
         Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 5 of 13




retained by the party for each such person to whom the party has disclosed Confidential

Information. Any party or nonparty may be shown its own Confidential Information, including

Confidential Information such party or nonparty created or previously received, without

execution of a declaration.

       11.     Materials designated as “Confidential” or “Highly Confidential: Attorney Eyes

Only” shall be used solely for the purposes of this litigation. Every person with custody of such

Confidential Information shall maintain it in a manner that assures that access to it is strictly

limited to persons entitled to receive said documents or information in accordance with the

provisions of this Agreement.

       12.     Nothing in this Agreement will preclude the use of Confidential Information in

depositions, at trial and in dispositive and discovery motions.       However, if Confidential

Information is to be used in such a way, the confidential nature of the information should be

protected by designating deposition testimony confidential or by filing exhibits with the Court

under seal according to the procedures set forth by Local Rule “LCvR 5.2.H.”

       23.     The designation of Confidential Information as “Confidential” or “Highly

Confidential: Attorney Eyes Only” other than the information automatically identified in

paragraphs 4 and 5, supra, as “Confidential” or “Highly Confidential” by this ORDER shall be

made by stamping these words on each page of the confidential material so designated, or, in the

case of testimony, noting it on the record at the time of testimony, or in the case of electronic

discovery making the designations in a manner that clearly delineates the material that is

“Confidential” or “Highly Confidential: Attorney Eyes Only.” Designations should be made at

the time of furnishing the discovery, but no later than fourteen (14) days thereafter. Deposition

transcripts and the exhibits thereto, and documents produced by nonparties in connection with



                                                5
          Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 6 of 13




depositions, may be designated either (1) prior to or during the deposition; or (2) by written

notice to the reporter and all counsel of record, given within fourteen (14) days after receipt of

the transcript and exhibits. A party intending to file Confidential Information in connection with

this lawsuit shall first file a motion for leave of court to file it under seal according to the

procedures set forth by Local Rule “LCvR 5.2.H.”

        34.    Any receiving party can challenge the designation of ““Confidential” or “Highly

Confidential: Attorney Eyes Only” by giving written notice to all other parties of the materials

sought to be reclassified and the reasons therefore. Failing a negotiated agreement, the matter

may be submitted to the Court for resolution.          The burden of justifying the confidential

designation remains on the party seeking confidentiality. Confidentiality shall be maintained

pending resolution of the dispute.      In bringing any motion to challenge a designation of

confidentiality, no information which has been so designated shall be filed with the Court,

unless under seal following.

        15.    The use of Confidential Information that is proposed to be filed of record in

connection with any legal memorandum, hearing or trial in this lawsuit shall be filed under seal

and governed by the procedures set forth by Local Rule “LCvR 5.2.H.” The parties may file

briefs and other material making reference in general to confidential material without the need

to file under seal. However, if the content of Confidential Information is specifically disclosed

in the brief, that reference shall be redacted in a public filing and that portion will be filed under

seal. Similarly, a brief may make general reference to an exhibit that is confidential, and in that

case the brief itself need not be sealed but the exhibit shall be filed under seal. The Clerk shall

return to counsel or destroy any sealed material within thirty (30 days) of the termination of this

litigation.



                                                  6
         Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 7 of 13



              16.     Protected Health Information

                    a. For purposes of this Protective Order, the term "protected health

information" shall have the same scope and definition as set forth in 45 C.F.R. § 160.103.

Without limitation to the definition provided therein, "protected health information" shall

include, but is not limited to, health information, including demographic information, that:


                            i. Relates to (i) the past, present, or future physical or mental condition

of an individual, (ii) the provision of care to an individual, or (iii) the payment for care

provided to an individual; and that


                            ii. Identifies or reasonably could be expected to identify that
individual.


                    b. Allegheny County is a "covered entity" as defined by 45 C.F.R. §

160.103, and certain recipients of subpoenas also may be “covered entities.” Any such

Parties, along with their attorneys, are hereby authorized to transmit protected health

information pertaining to their patients to the extent provided and subject to the conditions

outlined herein. All Parties may use protected health information obtained through such

means in any manner that is reasonably connected with this Action. Such uses include, but

are not limited to, disclosure to the Parties, their attorneys, their experts, their consultants,

personnel or reporters of this Court, copy services, trial consultants, jurors, venire members,

and other entities involved in the process of litigating this Action.


                    c. In accordance with 45 C.F.R. § 164.512(e)(1) the Parties may not use or

disclose any protected health information received in discovery from a Party or non-party for

any purpose or in any manner that is not reasonably connected with this Action.



                                                     7
         Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 8 of 13




               d. At the conclusion of the litigation of this Action, each Party and any person

or entity in possession of protected health information received from that Party in accordance

with this Protective Order shall return to the producing Party any and all protected health

information and shall destroy all copies made of such protected health information.

Notwithstanding the foregoing, any such Party may retain any protected health information

generated or provided by it. For purposes of this provision, litigation of this Action

concludes when (a) a final order is entered that disposes of the entire case, or (b) all trial and

appellate proceedings have been exhausted, or (c) any ordered period of monitoring for

compliance with a Court Order has expired.. At the conclusion of the 60-day period, each

party shall certify, in writing, that all Discovery Material subject to this provision has been

returned to counsel for the producing party or has been destroyed.

               e. Nothing in this Protective Order shall limit or control the use of protected

health information pertaining to a patient, member or insured of any Party that is received by

any Party or its attorney from a source other than a covered entity, as defined in 45 C.F.R. §

160.103.

       17.     Neither this Agreement, nor the production of any Confidential Information

pursuant hereto, shall be construed as an admission by the parties hereto of the admissibility of

the information as evidence.

       18.     After final termination of this action, including appeals or expiration of the time

in which to appeal, and any period of monitoring subject to the Court’s jurisdiction, each

counsel of record, upon written request made within sixty (60) days of the date of final

termination, shall within sixty (60) days of such request: (a) destroy and certify in writing that



                                                8
         Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 9 of 13




such destruction has occurred; or (b) assemble and return to the counsel of record, all material in

their possession and control, embodying information designated "CONFIDENTIAL" including

all copies thereof.

       48.     If any party claims to have inadvertently disclosed privileged materials, the

standards and procedures of Fed. R. Civ. P. 26(b)(5)(B) and Fed. R. Evid. 502 shall apply,

which are incorporated herein by reference. Inadvertent production of any document produced

in response to discovery requests in this action by any party or person, that such party or

person later claims should have been withheld on grounds of a privilege (an “Inadvertently

Produced Privileged Document”), including but not limited to the work product doctrine, will

not be deemed to waive any privilege or work product protection either as to specific

information in the Inadvertently Produced Privileged Document or as to any other information

relating thereto or on the same or related subject matters. A party or person may request the

return of any document that it inadvertently produced by identifying the Inadvertently

Produced Privileged Document and stating the basis for withholding such document from

production. If a party or person requests the return, pursuant to this paragraph, of such an

Inadvertently Produced Privileged Document then in the custody of one or more parties, the

possessing party(ies) shall within five (5) days return to the requesting party or person the

Inadvertently Produced Privileged Document and all copies thereof and shall expunge from

any other document or material information solely derived from the Inadvertently Produced

Privileged Document. After a document is returned pursuant to this paragraph, a party may

move the Court for an order compelling production of the document, but such party may not

assert as a ground for entering such an order the fact or circumstances of the inadvertent

production.



                                                 9
        Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 10 of 13




       59.     To the extent that any discovery requests are served on a non-party, the party

serving the discovery shall, at the time of service, provide the non-party with a copy of this

Agreement and identify the non-party's right to invoke the protections of this Agreement.

       20.     This Agreement will be enforced pursuant to in Rule 37(b) of the Federal Rules

of Civil Procedure and such other sanctions as may be available to the Court. All other remedies

available to any person(s) injured by a violation of this Agreement are fully reserved.

       21.     This Agreement may be modified only by written agreement of the parties,

subject to approval by the Court, or by further Order of the Court upon good cause shown.

       22.     This Agreement shall survive the termination of the action and this Court shall

retain continuing jurisdiction in order to enforce the terms of this Agreement.




                                                10
Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 11 of 13




     STIPULATED TO:


                            /s/ Keith E. Whitson
                            Keith E. Whitson
                            Pa. I.D. No. 69656
                            SCHNADER HARRISON SEGAL & LEWIS LLP
                            2700 Fifth Avenue Place
                            120 Fifth Avenue
                            Pittsburgh, PA 15222
                            Telephone: (412) 577-5220
                            Facsimile: (412) 577-5190
                            kwhitson@schnader.com

                            /s/ Alexandra Morgan-Kurtz
                            Alexandra Morgan-Kurtz, Esq.
                            PA ID No. 312631
                            Pennsylvania Institutional Law Project
                            100 Fifth Ave, Ste 900
                            Pittsburgh, Pa 15222
                            Tel: (412) 434-6175
                            amorgan-kurtz@pailp.org

                            /s/ Bret Grote
                            Bret Grote, Esq.
                            PA ID No. 317273
                            s/ Jaclyn Kurin
                            Jaclyn Kurin
                            D.C. Bar ID No. 1600719
                            Pro Hac Vice Application To Be Filed
                            /s/ Swain Uber
                            Swain Uber, Esq.
                            PA I.D. No. 323477
                            /s/ Quinn Cozzens
                            Quinn Cozzens, Esq.
                            PA ID No. 323353
                            Abolitionist Law Center
                            P.O. Box 8654
                            Pittsburgh, PA 15221
                            Tel: (412) 654-9070
                            bretgrote@abolitionistlawcenter.org
                            jkurin@alcenter.org
                            swain.uber@gmail.com
                            qcozzens@alcenter.org
                            Counsel for Plaintiffs and Proposed Interim Class Counsel


                              11
      Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 12 of 13




                                    s/ John A. Bacharach
                                    s/ Dennis Biondo, Jr.
                                    Allegheny County Law Department
                                    300 Fort Pitt Commons Building
                                    445 Fort Pitt Blvd
                                    Pittsburgh, PA 15219
                                    (412) 350-1150
                                    John.Bacharach@AlleghenyCounty.us
                                    Dennis.BiondoJr@AlleghenyCounty.us


                                    Counsel for Defendants




APPROVED and ORDERED this _______ day of ______________________, 2020.


                                    BY THE COURT:


                                                                         , J.




                                      12
          Case 2:20-cv-01389-LPL Document 31 Filed 01/22/21 Page 13 of 13



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                    :
SHAQUILLE HOWARD, JAMES BYRD, JASON                 :
PORTER, KEISHA COHEN and ALBERT                     :   CIVIL ACTION 2:20-CV-01389
CASTAPHANY, on their own behalf and on behalf       :
of all others similarly situated,                   :   MAGISTRATE JUDGE LISA
                                                    :   PUPO LENIHAN
         Plaintiffs,                                :
                                                    :
                 v.                                 :
                                                    :
LAURA WILLIAMS, Chief Deputy Warden of              :
Healthcare Services; ORLANDO HARPER,                :
Warden of Allegheny County Jail; MICHAEL            :
BARFIELD, Mental Health Director;                   :
                                                    :
ALLEGHENY COUNTY;
                                                    :
                                                    :
         Defendants.

          DECLARATION AND AGREEMENT TO BE BOUND BY STIPULATED
                 CONFIDENTIALITY AND PROTECTIVE ORDER

         The undersigned hereby acknowledges that he/she has read the Agreement dated

____________________________ in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to

the jurisdiction of the United States District Court for the Western District of Pennsylvania in

matters relating to the Agreement and understands that the terms of the Agreement obligate

him/her to use materials designated as Confidential Material in accordance with the Agreement

solely for the purposes of the above-captioned action, and not to disclose any such Confidential

Information to any other person, firm or concern.

         The undersigned acknowledges that violation of the Agreement may result in penalties

for contempt of court.



Dated:


                                               13
